Exhibit 10.74

FORM OF

RESTRICTED STOCK AWARD AGREEMENT

(Cliff Vest – Managing Director and Above)

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made as of the
[            ] day of April, 2007, between DYNEGY INC., a Delaware corporation
(“Dynegy”), and all of its Affiliates (collectively, the “Company”), and [the
named employee] (the “Employee”). A copy of the Dynegy Inc.
[                    ] Incentive Plan (the “Plan”) is annexed to this Agreement
and shall be deemed a part hereof as if fully set forth herein. Unless the
context otherwise requires, all terms that are not defined in this Agreement but
which are defined in the Plan shall have the same meaning given to them in the
Plan when used herein.

1. Award. Pursuant to the Plan, as of the date of this Agreement (the “Grant
Date”), [            ] restricted shares (the “Restricted Shares”) of Dynegy’s
Class A common stock, $0.01 par value per share (“Common Stock”), shall be
issued as hereinafter provided in the Employee’s name subject to certain
restrictions thereon. The Restricted Shares shall be issued upon acceptance
hereof by the Employee and upon satisfaction of the conditions of this
Agreement. The Employee acknowledges receipt of a copy of the Plan, and agrees
that this award of Restricted Shares shall be subject to all of the terms and
provisions of the Plan, including future amendments thereto, if any, pursuant to
the terms thereof, and to all of the terms and conditions of this Agreement. If
it is subsequently determined by the Committee, in its sole discretion, that the
terms and conditions of this Agreement and/or the Plan are not compliant with
Code Section 409A, or any Treasury regulations or Internal Revenue Service
guidance promulgated thereunder, this Agreement and/or the Plan may be amended
accordingly.

2. Restricted Shares. The Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:

(a) Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
otherwise disposed of (any such sale, assignment, pledge, exchange,
hypothecation or other transfer, encumbrance or disposition being referred to
herein as a “Transfer”) to the extent then subject to the Forfeiture
Restrictions (as hereinafter defined), and in the event of termination of the
Employee’s employment with the Company for any reason whatsoever, the Employee
shall, for no consideration, forfeit to the Company all Restricted Shares then
subject to the Forfeiture Restrictions, except to the extent that such
Forfeiture Restrictions lapse upon such termination in accordance with
Section 2(b) hereof. The prohibition against Transfer and the obligation to
forfeit and surrender Restricted Shares to the Company upon termination of
employment are herein referred to as the “Forfeiture Restrictions.” The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares. For purposes of this Agreement, the following
terms shall have the meanings indicated below:

(i) “Committee” shall mean the committee that administers the Plan.

 

1



--------------------------------------------------------------------------------

(ii) “For Cause” shall mean, and hence arise where, as determined by the
Committee in its sole discretion, the Employee (A) has been convicted of a
misdemeanor involving moral turpitude or a felony; (B) has failed to
substantially perform the duties of such Employee to the Company (other than
such failure resulting from the Employee’s incapacity due to physical or mental
condition) which results in a materially adverse effect upon the Company,
financial or otherwise; (C) has refused without proper legal reason to perform
the Employee’s duties and responsibilities to the Company; or (D) has breached
any material corporate policy maintained and established by the Company that is
applicable to the Employee, provided such breach results in a materially adverse
effect upon the Company, financial or otherwise.

(iii) “Change in Control” shall mean the occurrence of any of the following
events: (A) a merger of Dynegy with another entity, a consolidation involving
Dynegy, or the sale of all or substantially all of the assets or equity
interests of Dynegy to another entity if, in any such case, (I) the holders of
equity securities of Dynegy immediately prior to such event do not beneficially
own immediately after such event equity securities of the resulting entity
entitled to fifty-one percent (51%) or more of the votes then eligible to be
cast in the election of directors (or comparable governing body) of the
resulting entity in substantially the same proportions that they owned the
equity securities of Dynegy immediately prior to such event or (II) the persons
who were members of the Board immediately prior to such event do not constitute
at least a majority of the board of directors of the resulting entity
immediately after such event; (B) the dissolution or liquidation of Dynegy, but
excluding a reorganization pursuant to chapter 11 of Title 11, U.S. Code, as
amended; (C) a circumstance where any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Exchange Act, acquires or gains
ownership or control (including, without limitation, power to vote) of fifty
percent (50%) or more of the combined voting power of the outstanding securities
of, (I) if Dynegy has not engaged in a merger or consolidation, Dynegy, or (II)
if Dynegy has engaged in a merger or consolidation, the resulting entity;
(D) circumstances where, as a result of or in connection with, a contested
election of directors, the persons who were members of the Board immediately
before such election shall cease to constitute a majority of the Board; or
(E) the Board (or the Committee) adopts a resolution declaring that a Change in
Control has occurred. For purposes of the “Change in Control” definition,
(1) “resulting entity” in the context of an event that is a merger,
consolidation or sale of all or substantially all of the subject assets or
equity interests shall mean the surviving entity (or acquiring entity in the
case of an asset or equity interest sale), unless the surviving entity (or
acquiring entity in the case of an asset sale) is a subsidiary of another entity
and the holders of common stock of Dynegy

 

2



--------------------------------------------------------------------------------

receive capital stock of such other entity in such transaction or event, in
which event the resulting entity shall be such other entity, and (2) subsequent
to the consummation of a merger or consolidation that does not constitute a
Change in Control, the term “Dynegy” shall refer to the resulting entity and the
term “Board” shall refer to the board of directors (or comparable governing
body) of the resulting entity.

(iv) “Involuntary Termination” shall mean any termination of Employee’s
employment with the Company that:

(A) does not result from (1) a termination For Cause of Employee, (2) Employee’s
death or disability (as defined in Section 2(b)(i) below) or (3) a voluntary
resignation by Employee from the Company (other than a resignation pursuant to
clause (B) of this Section 2(a)(iv)), or

(B) results from a resignation by Employee on or before the date which is sixty
(60) days after the date that Employee first receives written notice from or on
behalf of the Company of (1) if Employee is employed as a Managing Director or
above of the Company, (x) a substantial reduction in Employee’s duties from
those applicable to Employee immediately prior to the date on which the Change
in Control occurs determined by taking into consideration, among other factors,
the Company’s status prior to the Change in Control as an independent
corporation whose equity securities are publicly traded if Employee’s duties
encompass or are affected by such matters, as determined by the Committee in its
sole discretion, (y) a reduction in Employee’s annual base salary from the
annual base salary provided to Employee immediately prior to the date on which
the Change in Control occurs, or (z) a change in location of Employee’s
principal place of employment by fifty (50) miles or more from the location
where Employee was principally employed immediately prior to the date on which
the Change in Control occurs; or (2) if Employee is not employed as a Managing
Director or above of the Company, (x) a change in the location of Employee’s
principal place of employment by fifty (50) miles or more from the location
where Employee was principally employed immediately prior to the date on which
the Change in Control occurs or (y) Employee’s offer of, assignment to, or
placement in a position within the Company that provides a base salary lower
than Employee’s base salary on Employee’s termination date.

 

3



--------------------------------------------------------------------------------

(b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to 100% of the Restricted Shares on the third anniversary of the Grant Date,
provided that the Employee has been continuously employed by the Company from
the date of this Agreement through such lapse date. Notwithstanding the
foregoing:

(i) if the Employee’s employment with the Company terminates by reason of
disability (as defined in the Company’s long term disability program or plan in
which the Employee is a participant or, if the Employee does not participate in
any such plan, as defined in the Dynegy Inc. Long Term Disability Plan, as
amended, or the successor plan thereto) or death of the Employee, then the
Forfeiture Restrictions shall lapse with respect to 100% of the Restricted
Shares awarded to the Employee hereunder as of the date of such termination; and

(ii) if the Employee’s employment with the Company terminates by reason of
resignation by the Employee (except as otherwise provided in Section 2(b)(v)
below) or dismissal by the Company For Cause, then the Employee shall
immediately, for no consideration, forfeit to the Company all Restricted Shares
to the extent then subject to the Forfeiture Restrictions; and

(iii) if the Employee’s employment with the Company terminates by reason of
retirement by the Employee following (A) the date on which such Employee has
reached fifty-five (55) years of age and (B) at least five (5) years of service
as an employee of the Company, then the Forfeiture Restrictions shall lapse as
to 100% of the Restricted Shares awarded to the Employee hereunder on the third
anniversary of the Grant Date as if the Employee had continuously been employed
by the Company following such termination; and

(iv) if the Employee’s employment with the Company terminates by reason of
dismissal by the Company other than For Cause, then the Forfeiture Restrictions
shall lapse, as of the date of such termination, with respect to a number of
Restricted Shares (rounded down to the nearest whole number) equal to (A) the
total number of Restricted Shares awarded hereunder multiplied by (B) a
fraction, the numerator of which shall be the number of calendar days which have
lapsed since the Grant Date and the denominator of which shall be 1,080; and

(v) if the Employee’s employment with the Company terminates as a result of an
Involuntary Termination occurring in connection with, but in no event earlier
than sixty (60) days prior to, a Change in Control, then the Forfeiture
Restrictions shall lapse with respect to 100% of the Restricted Shares awarded
to the Employee hereunder as of the date of such Change in Control; and

(vi) if the Employee is employed by the Company (or a successor thereto) on the
date of a Change in Control, then the Forfeiture

 

4



--------------------------------------------------------------------------------

Restrictions shall lapse with respect to 100% of the Restricted Shares awarded
to the Employee hereunder as of the date of such Change in Control.

Any shares with respect to which the Forfeiture Restrictions do not lapse in
accordance with the preceding provisions of this Section 2(b) shall be forfeited
to the Company for no consideration as of the date of the termination of the
Employee’s employment with the Company.

(c) Shareholder Rights & Certificates. The Employee shall have all of the rights
of a shareholder of the Company with respect to the Restricted Shares,
including, without limitation, voting rights and the right to receive dividends
(provided, however, that dividends paid in shares of the Company’s stock shall
be subject to the Forfeiture Restrictions), but the Employee may not Transfer
the Restricted Shares until the Forfeiture Restrictions have expired, and a
breach of the terms of this Agreement or the Plan shall cause a forfeiture of
the Restricted Shares. Any certificate issued by the Company evidencing the
Restricted Shares shall bear appropriate legends in accordance with Section 4
below and shall be delivered upon issuance to the Secretary of the Company or to
such other depository as may be designated by the Committee as a depository for
safekeeping until the forfeiture of such Restricted Shares occurs or the
Forfeiture Restrictions lapse pursuant to the terms of the Plan and this award.
In the event a certificate evidencing the Employee’s Restricted Shares is issued
by the Company prior to the lapse of the Forfeiture Restrictions, the Employee
shall promptly deliver to the Company a stock power, endorsed in blank, relating
to the Restricted Shares. Upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall, promptly following receipt of a written request
from the Employee, cause a certificate or certificates evidencing the shares of
Common Stock awarded to the Employee hereunder (and with respect to which the
Forfeiture Restrictions have lapsed) to be issued without legend (except for any
legend required pursuant to applicable securities laws or any other agreement to
which the Employee is a party) in the name of the Employee in exchange for the
certificate, if any, evidencing the Restricted Shares.

(d) Corporate Acts. The existence of the Restricted Shares shall not affect in
any way the right or power of the Board of Directors of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2(a) hereof shall not apply to the Transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefore shall also become subject to
the Forfeiture Restrictions and provisions governing the lapsing of such
Forfeiture Restrictions applicable to the original Restricted Shares for all
purposes of this Agreement and the certificates, if any, representing such
stock, securities or other property shall be legended to show such restrictions.

 

5



--------------------------------------------------------------------------------

3. Withholding of Tax. To the extent that the receipt of the Restricted Shares
or the lapse of any Forfeiture Restrictions results in compensation income to
the Employee for federal or state income tax purposes, the Employee shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and if the Employee fails to do so, the
Company is authorized to withhold from any cash or stock remuneration (including
withholding any Restricted Shares distributable to the Employee under this
Agreement) then or thereafter payable to the Employee any tax required to be
withheld by reason of such resulting compensation income.

4. Status of Stock. The Employee agrees that the Restricted Shares issued under
this Agreement will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal or state securities laws.
The Employee also agrees that (a) in the event a certificate representing the
Restricted Shares is issued, such certificate may bear such legend or legends as
the Committee deems appropriate in order to reflect the Forfeiture Restrictions
and to assure compliance with applicable securities laws, (b) the Company may
refuse to register the Transfer of the Restricted Shares on the stock transfer
records of the Company if such proposed Transfer would constitute a violation of
the Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, of any applicable securities law, and (c) the Company may give related
instructions to its transfer agent, if any, to stop registration of the Transfer
of the Restricted Shares.

5. Employment Relationship. For purposes of this Agreement, the Employee shall
be considered to be in the employment of the Company as long as the Employee
remains an employee of either the Company or an Affiliate (as such term is
defined in the Plan). Nothing in the adoption of the Plan or the award of the
Restricted Shares thereunder pursuant to this Agreement shall confer upon the
Employee the right to continued employment by the Company or affect in any way
the right of the Company to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Employee or
the Company for any reason whatsoever, with or without cause. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee, and its determination
shall be final.

6. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Employee, such notices or
communications shall be effectively delivered when hand delivered to the
Employee at his or her principal place of employment or when sent by registered
or certified mail to the Employee at the last address the Employee has filed
with the Company. In the case of the Company, such notices or communications
shall be effectively delivered when sent by registered or certified mail to the
Company at its principal executive offices.

7. Entire Agreement; Amendment. This Agreement replaces and merges all previous
agreements and discussions relating to the same or similar subject matters
between the Employee and the Company and constitutes the entire agreement
between the Employee and the

 

6



--------------------------------------------------------------------------------

Company with respect to the subject matter of this Agreement. This Agreement may
not be modified in any respect by any verbal statement, representation or
agreement made by any employee, officer, or representative of the Company or by
any written agreement unless signed by an officer of the Company who is
expressly authorized by the Company to execute such document.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Employee.

9. Miscellaneous. In the event of any conflict or inconsistency between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
be controlling. In the event of any conflict or inconsistency between the terms
of this Agreement and the terms of the Dynegy Inc. Executive Severance Pay Plan,
including any amendments or supplements thereto, or the Dynegy Inc. Severance
Pay Plan, including any amendments or supplements thereto, the terms of this
Agreement shall be controlling.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has agreed to and
accepted the terms of this Agreement*, all as of the date first above written.

 

DYNEGY INC.

  By:  

 

  Name:   J. Kevin Blodgett   Title:   General Counsel & EVP, Administration  

--------------------------------------------------------------------------------

* Employee has agreed to and accepted the terms of this Agreement utilizing
online grant acceptance capabilities with E*Trade Financial, the Company’s
restricted stock administrator.

 

8